   Case 2:19-cv-00160-MHT-CSC Document 35 Filed 05/29/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEVEN CLAYTON THOMASON,               )
                                       )
        Petitioner,                    )
                                       )        CIVIL ACTION NO.
        v.                             )          2:19cv160-MHT
                                       )               (WO)
STEVEN T. MARSHALL                     )
(Attorney General of the               )
State of Alabama),                     )
                                       )
        Respondent.                    )

                                     ORDER

    It is ORDERED that petitioner’s motion for judgment

under Federal Rule of Civil Procedure 52(c) (doc. no.

34) is denied.

    Because         this    case     was     dismissed      for   lack   of

jurisdiction, and because there has been no trial in

this case, Rule 52(c) does not apply here.                    See Fed. R.

Civ. P. 52(c) (“If a party has been fully heard on an

issue    during      a     nonjury    trial    and    the    court   finds

against the party on that issue, the court may enter

judgment against the party on a claim or defense that,

under        the   controlling       law,     can    be   maintained     or
   Case 2:19-cv-00160-MHT-CSC Document 35 Filed 05/29/20 Page 2 of 2



defeated    only    with     a   favorable       finding     on    that

issue.”).

    This case remains closed.

    DONE, this the 29th day of May, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
